Citation Nr: 0929212	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-35 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for rheumatic heart disease 
with aortic insufficiency and murmur (heart disorder).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to 
November 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The appeal was remanded for additional development in August 
2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the August 2008 remand, the Board instructed VA to afford 
the Veteran a new VA examination for his heart disorder.  It 
appears the Veteran did attend some sort of examination on 
October 1, 2008, as the notes list the reason for the visit 
as "C&P exam."  However, what follows is not a VA 
examination and instead appears to be notes from a standard 
medical visit.  For example, the Veteran was counseled to 
quit tobacco and no opinion on the increase in severity of 
the heart disorder in service was given.  A new VA 
examination is needed.  The Board errs as a matter of law 
when it fails to ensure compliance with its remand orders, 
and further remand is mandated if it does not.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

The Veteran should also be provided with notice on the 
evidence required to substantiate a claim of service 
connection based on aggravation.  He argues that his heart 
disorder did get worse in service, but it appears he does not 
understand the requirement that he show an increase in the 
disorder "beyond the natural progression of the disease."



Accordingly, the case is REMANDED for the following action:

1.  Additional notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the Veteran, including a 
description of the evidence required to 
substantiate a claim for service 
connection based on in service 
aggravation of a pre-existing disorder.

2.  Schedule the Veteran for a VA 
examination.  The entire claims file 
must be made available to the VA 
examiner.  Pertinent documents should 
be reviewed.  The examiner should 
conduct a complete history and physical 
and assign all relevant diagnoses.

Specifically, the examiner should 
determine whether rheumatic heart 
disease, with aortic insufficiency and 
murmur, underwent a permanent increase 
in severity in service and, if so, 
whether there is clear and unmistakable 
evidence that such increase was due to 
the natural progression of the 
disorder.  The examiner should provide 
a rationale for these opinions.

3.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

